Citation Nr: 1526809	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-28 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for a right leg disorder other than a knee or ankle disorder, to include as secondary to a back disorder.

9.  Entitlement to service connection for a left leg disorder other than a knee or ankle disorder, to include as secondary to a back disorder.

10.  Entitlement to service connection for residuals of a head injury, to include a headache disorder.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder other than PTSD, a mood disorder due to a general medical condition, and substance-related disorders, to include as secondary to a service-connected disability.

12.  Entitlement to a total rating based on individual unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 1976.  He also had additional service in the Army Reserves after his discharge from active duty.

This matter comes to the Board of Veterans' Appeals from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Decision Review Officer hearing held in June 2013 and a Travel Board hearing held in March 2015 with the undersigned Veterans Law Judge, and transcripts of those hearings have been associated with the paper and electronic records, respectively.  At the March 2015 hearing, the undersigned Veterans Law Judge held the record open for 60 days.  March 2015 hearing transcript, page 43.

The Board's review includes the paper and electronic records.

As to the Veteran's claim of entitlement to service connection for PTSD, the medical evidence shows diagnoses of an anxiety reaction, recurrent panic attacks, a mood disorder due to a general medical condition, and substance-related disorders.  Pursuant to Clemons v. Shinseki, 22 Vet. App.128 (2009), the Board is expanding the claim to include all acquired psychiatric disorders and is also expanding the claim to include secondary service connection.  Similarly, the Veteran is claiming that a headache disorder as part of his claim of entitlement to service connection for residuals of a head injury and that his leg disorders other than knee and ankle disorders are secondary to back surgery.  

The Board is reopening the claim of entitlement to service connection for a back disorder.

In light of the above, the issues are as stated on the first two pages of this decision.

All issues except entitlement to service connection for a left ankle disorder and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has or has had a left ankle disorder during the appellate term.

2.  In an unappealed March 2009 rating decision, a RO denied a claim of entitlement to service connection for a back disorder.

3.  The evidence associated with the claims file since the March 2009 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The March 2009 rating decision denying entitlement to service connection for a back disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As to the claim of entitlement to service connection for a left ankle disorder, the requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September and October 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the September 2011 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a September 2013 statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The Veteran submitted private treatment records.  The RO obtained the service and VA treatment records as well as service personnel records, and the RO afforded the appellant a VA examination in November 2011.  With respect to the claim denied herein, the Board finds that the examination and opinion are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and are supported by rationale.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (20134 requires that the hearing officer (a Decision Review Officer or a Veterans Law Judge) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge fully explained the issue on appeal during that hearing and in particular, the Veterans Law Judge asked the Veteran one of the elements is establishing that there is a current disability.  See March 2015 hearing transcript, page 2.  Significantly, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of those hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, it complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

As to the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder, given the fact that the Board is reopening this claim and remanding the issue for further development, it is not necessary to review whether VA has fully complied with the VCAA.

Entitlement to service connection for a left ankle disorder 

Governing Law and Regulation

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran claims that he has a left ankle disorder related to his in-service left ankle injury.
  
The Board has reviewed all of the evidence of record, to include the service, private, and VA treatment records as well as the VA examination report.  These records do not show that the Veteran currently has, or has had, a left ankle disorder since he filed his claim in August 2008.  Therefore, Hickson element (1) is not established.

The service treatment records show that in March 1975 the Veteran twisted his left ankle.  X-rays of the left ankle were normal with no evidence of a fracture.  The remainder of the service treatment records show no complaints or findings of left ankle symptomology or diagnosis of a left ankle disorder.  At a January 1976 separation examination and a March 1979 quadrennial examination for the Army Reserves, the lower extremities were normal except for a left knee scar.  Private and VA treatment records show no current left ankle disorder.  Although there was painful motion beginning at 40 plantar flexion in the left ankle, plantar flexion was to 45 degrees, the normal endpoint.  X-rays of the left ankle showed normal bony alignment without fracture, dislocation, or soft-tissue swelling.  The impression from the X-ray report was a normal left ankle.  The November 2011 VA examiner concluded that no left ankle pathology was found and that the left ankle is normal.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of an ankle disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of an ankle disorder since there is no medical evidence of a diagnosis of an ankle disorder since he filed his claim in August 2008.  

The Veteran is competent to report symptoms such as swelling, tenderness, and painful motion of the left ankle.  However, the Board places far more probative weight on the clinical findings in the service treatment records, which do not show that a chronic left ankle disorder, and the clinical findings and conclusions of the VA examiner, who identified no current left ankle disorder.

As the Veteran is claiming that his left ankle disorder began in 1975, he is apparently claiming continuity of symptomatology.  The appellant is competent to report this symptomatology.  Since the claimant was not specifically asked about ankle symptomatology at the March 1979 quadrennial examination for the Army Reserves, the Board finds him credible as to this particular assertion.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent medical evidence of a current disorder for which there is continuity of symptomatology.  As noted above, the preponderance of the competent medical evidence preponderates against finding that the Veteran has or has had a left ankle disorder since he filed his claim in August 2008.  Moreover, swelling, tenderness, and painful motion, however, are symptoms, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran has or has had a left ankle disorder during the appellate term.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 

If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Analysis

In March 2009, a RO denied a claim of entitlement to service connection for a back disorder on the basis that the Veteran did not have a current back disorder.

The evidence of record consisted of the Veteran's service, VA, and private treatment records.  The service treatment records show no complaints or findings of a neck injury or diagnosis of a back disorder.  May 2006 private X-rays of the lumbar spine show postoperative changes and degenerative changes.  

The evidence added to the record since the March 2009 rating decision includes an VA and private treatment records that reveal a current back disorder.  This evidence relates to an unestablished fact necessary to substantiate his claim, which is evidence of current back disorder.  Thus, the evidence is considered new and material, and the claim is reopened.



ORDER

Entitlement to service connection for a left ankle disorder is denied.

New and material evidence has been received to reopen a claim of service connection for a back disorder.


REMAND

In light of the Board's reopening of the claim of entitlement to service connection for a back disorder, the AOJ should review the claim on a de novo basis.

In March 2009, a RO denied entitlement to service connection for a neck disorder on the grounds of no current disability.  The May 2011 VCAA letter, however, informed the Veteran that the claim was denied on the grounds of the disorder was not incurred in or aggravated by service.  The AOJ should provide the claimant notice that the claim of entitlement to service connection for a neck disorder was denied on the grounds of no current disability and that he should submit new evidence relating to the existence of a current neck disorder.

The Veteran reported receiving treatment at various facilities in the Philadelphia area shortly after active service for his back, leg, and head disorders.  The appellant also reported treatment at facilities in the Baltimore area in which the AOJ had only made one attempt to obtain records from those facilities.  Moreover, the claimant testified by receiving treatment by Dr. Lessaris and Dr McBride in North Carolina.  The AOJ should attempt to obtain records from the identified medical providers since these records are possibly pertinent to the various service connection claims that are still pending.

The Veteran reported having psychological difficulties in service.  He denied that he was physically threatened.  See March 2015 hearing transcript, page 29.  The appellant has not provided sufficient information for stressor verification and the Board notes that his stressful situation as reported by him does not involve a personal assault or fear of hostile military or terrorist activity.  Nonetheless, a VA examination is necessary to determine whether a current psychiatric disorder other than PTSD is related to active service.

Any further development as to TDIU is deferred pending the development on the various service-connection and new-and-material claims because these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the claim of entitlement to service connection for a neck disorder was denied in the March 2009 rating decision on the grounds that there was no evidence of a current neck disorder and that he should submit new evidence relating to the existence of a current neck disorder.

2.  Ask the Veteran to identify all treatment for his residuals of a head injury, to include headaches; his neck disorder; his back disorder; his bilateral knee disorders; his right ankle disorder; his bilateral leg disorders other than knee and ankle disorders; his psychiatric disorder; and any other disabilities pertaining to his claim for TDIU, and the AOJ should obtain any identified records.  Attempt to obtain all records from the Albert Einstein Hospital, Temple Hospital, and Jefferson Medical Center in the Philadelphia area; all records from Clinical Associates and Mercy Hospital in the Baltimore area; and all records from Dr. Lessaris and Dr McBride in North Carolina.

3.  Thereafter, schedule the Veteran for VA examination to determine the nature and extent of his acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his acquired psychiatric disorders.  Specifically, the examiner should provide an opinion as to the following inquiry:

For any other current acquired non-substance-related psychiatric disorder, such as a mood or anxiety disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the current acquired psychiatric disorder is related to active service, to include in-service psychological difficulties.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The AOJ should undertake any additional development on the remaining claims on appeal in light of any additional evidence of record.

5.  Thereafter, the AOJ must readjudicate the issues on appeal, to include entitlement to service connection for a back disorder on a de novo basis and with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


